Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-16 in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 5 and 8-16 are objected to because of the following informalities. Appropriate correction is required.
Claim 5. The limitation “the third part” lacks antecedent basis. The Examiner suggests making this claim dependent upon claim 2.

Claim 8. The multiple limitations “the substrate holders” lack antecedent basis. The Examiner suggests amending to “the substrate holder.”



Claim 14. The limitation “the third part” lacks antecedent basis. The Examiner suggests incorporating the subject matter of claim 2.

Claims 9-10. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Weichart, U.S. Patent App. Pub. No. 2006/0108231 A1.
The parentheses within the following recited claims indicate the prior art’s teachings.

Claim 1. A substrate holder for holding a substrate to be plated (frame 110; Weichart abstract, [0044]-[0047], fig. 1), comprising: 
a first frame having a first opening for exposing one surface of the substrate (top part 112; id.); and 
id.), 
wherein the substrate is sandwiched between the first frame and the second frame (substrate 130 between the two; id.), and 
the substrate holder further comprises a dummy substrate which is detachably disposed between the first frame and the substrate (carrier film 120; id.), wherein the dummy substrate is formed of a material that at least a direct current does not substantially flow therein, at least a part of the dummy substrate is in contact with at least a part of the one surface of the substrate, and the dummy substrate protects the one surface of the substrate from a plating (carrier film 120 made from polyimide and is dielectric, in contact with the substrate 130, and protects the substrate from vapor; Weichart abstract, [0044]-[0047], [0080], fig. 1).
The “protects . . . from a plating solution” recitation is intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP § 2114. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed intentions and therefore reads on the claimed language. See id.

Claim 5. The substrate holder according to claim 1, wherein the third part is configured so that at least a part of the third part is inserted into the first opening (first part is voltage source 150, second part is metallic electrode 140, third part is metallization 122 which is within the first opening). Weichart [0044]-[0049], fig. 1.

Allowable Subject Matter
Claims 2-4 & 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794